Citation Nr: 1428483	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-29 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as depression and anxiety. 

2.  Entitlement to a compensable rating for a bilateral hearing loss disability. 

3.  Entitlement to a compensable rating for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2008, an informal conference was held in lieu of a Decision Review Officer (DRO) hearing. In June 2009, a videoconference hearing was held before the undersigned Acting Veterans Law Judge; a transcript of the hearing is of record.

This case was previously before the Board in November 2009 and was remanded for additional development.  The RO has complied with the remand directives.   

In a rating decision dated in May 2011, the RO granted service connection for bilateral pes planus, with a noncompensable evaluation. In December 2011, the Veteran disagreed with the assigned rating. A Statement of the Case has not been issued and the Board is required to remand, rather than refer, this issue. See Manlicon v. West, 12 Vet. App. 238 (1999).

The Virtual VA paperless claims processing system includes a Written Brief Presentation submitted on behalf of the Veteran by his representative.  

In September 2012 the Veteran submitted additional evidence along with a waiver of initial consideration by the RO.  Thus, the Board will consider the additional evidence in conjunction with this appeal.  See 38 C.F.R. § 20.1304(c).

The issues of entitlement to a compensable rating for bilateral hearing loss and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current psychiatric condition consists entirely of a personality disorder and substance abuse disorders.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in May 2006 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. 

Additionally, the Veteran was afforded VA examinations in July 2007 and April 2011.  The April 2011 examination is determined to be adequate for adjudication purposes and it is based on a complete review of the claims file and a detailed in-person examination of the Veteran, and contains an extensive and well-reasoned rationale for the expressed opinions.  

As noted, this case was remanded by the Board in November 2009.  In June 2010 the AOJ obtained additional service treatment records.  In April 2011 the RO obtained a medical examination and opinion, which, as noted above, is adequate for adjudication of the Veteran's claim.  In addition the RO has obtained additional pertinent records of post-service treatment.  Thus, a review of the record shows that the AOJ has achieved substantial compliance with all remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

April 2011 VA examination was provided and additional relevant treatment records were obtained in substantial compliance with the Board's November 2009 remand instructions in this matter.   

The VA afforded the Veteran a Board hearing in June 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The undersigned acting VLJ explained the issues on appeal and advised the Veteran of the types of evidence necessary to substantiate his claims.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Consistent with Bryant, the acting VLJ complied with the duties set forth at 38 C.F.R. § 3.103(c)(2).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Merits of the Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection is not warranted for disability that "is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs." See 38 U.S.C.A. §§ 1110, 1131; VAOPGCPREC 2-98.

Personality disorders are not diseases or injuries within the meaning of applicable legislation providing for veteran's compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Service treatment records show that the Veteran was seen in June 1976 at a troop medical clinic with complaints of nervousness and tension and he was referred to division psychiatry. He stated that he had nerve problems for quite some time but it increased during service and that some of the people in his unit seemed to work on his nerves.  He also stated that he was unable to achieve a higher rank due to prejudice.  Later in June 1976, a treatment note shows the Veteran was apathetic and did not appear to want to improve.  No psychiatric disorder was diagnosed.  

On the report of medical history completed at separation in November 1976, the Veteran reported depression and nervous trouble.  A contemporaneous psychiatric evaluation was normal.  

A mental health evaluation conducted in October 2002 showed that the Veteran was diagnosed with alcohol and marijuana abuse, polysubstance abuse in sustained full remission, depressive disorder NOS with marked features of anxiety - secondary to Axes III and IV (back pain, arthritis, ongoing unemployment and financial concerns), attention deficit hyperactivity disorder - residual, and personality disorder, NOS with antisocial features.

In a January 2006 mental health evaluation, the Veteran met the criteria for antisocial personality disorder based on his own reports of multiple arrests, failure to hold a job, aggressive behavior, lack of remorse for his actions, as well as a self-report of exhibiting all of these behaviors prior to the age of 15.  

The Veteran underwent a PTSD evaluation in August 2006.  The social scientist specialist found that the Veteran met the criteria for antisocial personality disorder.  Although he also noted that the Veteran experiences symptoms of PTSD, he opined that it is not likely that the Veteran would experience symptoms of PTSD only as a result of his military experience, including a "blanket party" during which he was beaten by members of his platoon, given his history of being physically and sexually abused as child, as well as multiple episodes of violence, aggression, and fighting as an adult.  The specialist also noted numerous inconsistencies in his self-report and historical noted, including denials of PTSD symptoms prior to the current evaluation.  The examiner found his report of military trauma causing PTSD symptoms to be not credible.  In August 2006, a VA psychiatrist provided Axis I diagnoses of alcohol dependence, cocaine dependence, cannabis abuse, opioid abuse, sedative abuse, and depressive disorder NOS.  He had an Axis II diagnosis of anti-social personality disorder. Axis IV listed living circumstances/family factors.  

In April 2007, the Veteran reported stress and anxiety associated with his military service.  A May 2007 psychiatry record noted the Veteran had nightmares related to his substance abuse.

The Veteran was provided a VA psychiatric examination in July 2007. At that time, the examiner indicated that the Veteran's reports of symptoms of depression were unremarkable and he did not meet the criteria for a mood disorder diagnosis. 

In October 2007, the Veteran submitted a statement essentially arguing that the examination was inadequate. 

A September 2008 treatment record showed the Veteran was diagnosed with alcohol dependence, cocaine dependence, cannabis abuse, opioid abuse, sedative abuse, and depressive disorder NOS.  He had an Axis II diagnosis of anti-social personality disorder. Axis IV listed living circumstances/family factors.  

In an April 2009 psychiatry initial evaluation, the psychiatrist provided Axis I diagnoses of depressive disorder, NOS, alcohol dependence, cocaine dependence in sustained full remission, cannabis abuse in sustained full remission, opioid abuse in sustained full remission, and sedative abuse in sustained full re and the mission.  Axis II showed a history of anti-social personality disorder.  Axis IV shows "depressed: living circumstances; family factors."

The Veteran appeared at a Board hearing in June 2009.  He testified that during basic training he was beaten by members of his platoon.  He also stated that he began drinking heavily and doing drugs during service.  After a violent episode where he drew a gun on people off base, he went to psychiatry and sought treatment.  He did not recall a specific diagnosis administered at that time.  He was subsequently discharged from service due to chemical dependency.  

The Veteran testified that he is currently being treated for nervousness and depression and is medicating for the anxiety causing nightmares due to his in-service experiences of being beaten.  He stated that he has been told that he has posttraumatic stress disorder (PTSD) symptoms.   

A treatment record from July 2009 shows an impression of depression, NOS with alcohol abuse, a history of cocaine and marijuana dependence in remission.  The psychiatrist's diagnoses also included rule out antisocial personality disorder.  

The Veteran underwent a VA examination in April 2011.  The examiner reviewed the Veteran's claims file, including all treatment records and performed an in-person examination of the Veteran.  The examiner also conducted psychometric testing to assess for symptoms of anxiety, depression, and other psychopathology.  

The examiner concluded that the psychometric testing indicated that the Veteran over reported symptoms of psychopathology when responding, such that the resulting scales were invalid and could not be interpreted.  

The examiner opined that the Veteran does not currently meet the diagnostic criteria for a depressive or anxiety spectrum disorder.  The Veteran did meet the criteria for alcohol and marijuana dependence and for antisocial personality disorder, given his extensive history of physical aggressiveness, impulsivity, and rationalization of violence towards others.  The examiner further stated that the Veteran's self-report of current symptoms of impaired sleep, as well as anxious and irritable mood could be explained solely by his current use of alcohol and marijuana as well as his personality disorder.  

In support of his opinion, the examiner also cited the Veteran's histories obtained by previous evaluators and contradictory statements provided by the Veteran throughout the interview. Specifically, the examiner noted that the Veteran variably reported the onset of his alcohol and drug abuse to be both before and during his military service and stated that his psychotropic medications were both helping and he was becoming "immune" to them.  

Based on a full review of the record, the Board finds that service connection for an acquired psychiatric disorder is not warranted.  

As noted, a personality disorder, as a matter of law, is not a disease or injury upon which service connection and compensation may be granted.  Personality disorders are not diseases or injuries within the meaning of applicable legislation providing for veteran's compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).  

Although there have been intermittent diagnoses of depressive disorder throughout the treatment records, the Board finds the comprehensive April l2011 VA examination and the associated opinions of the VA examiner to be more probative than those diagnoses.  The diagnoses that include Axis I disorders other than substance abuse disorders, such as depression, are competent and probative medical evidence based on in-person evaluation of the Veteran.  However, the April 2011 VA examiner reviewed test results that provided him with medical findings that indicated that the Veteran was not credible in reporting his medical symptoms.  This increases the probative value of the April 2011 VA examiner diminishes the probative value of prior treatment providers who had diagnosed the Veteran based on symptoms as reported by the Veteran but without such comprehensive evaluation and testing.

Further, the April 2011 VA examiner reviewed the claims in full and was fully aware of all prior diagnoses from active service forward.  He provided an extensive, well-reasoned, persuasive, and highly probative rationale as to his findings that the Veteran's current psychiatric condition consists solely of alcohol and marijuana dependence on Axis I and an antisocial personality disorder on Axis II.  From a reading of the report it is clear that a great deal of professional skill and care went into his findings and that he provided them with a full understanding of the Veteran's military and post-service history.    

Moreover, to the extent the Veteran over-reported his symptoms at the April 2011 VA examination, this constitutes a lack of cooperation in the development of his claim.  The fact of the Veteran's lack of cooperation in this regard at a VA examination is a factor in the Board's decision to render an appellate determination at this time rather than to conduct further development.

While the Board notes that the Veteran is competent to provide evidence of his symptoms, the reasoned medical opinion of the April 2011 VA examiner is more probative as to his diagnoses and the etiology of his disorders. Further, as noted, the April 2011 VA examiner provided psychiatric testing, including the MMPI, by which it was found that the Veteran so over-reported his symptoms as to render the resulting scales of the report invalid. This objective medical evidence greatly diminishes the Veteran's credibility, and therefore the probative value of his statements, in this proceeding. The Board must assess the Veteran's credibility.  As noted by the VA examiners, the Veteran has repeatedly provided inconsistent statements regarding his history and his symptoms.  He is shown by psychiatric testing to have significantly over-reported his symptoms.  His assertions in support of his claims as to the nature, onset, and progression of his claimed symptoms, and such assertions at VA examinations, are as a result rendered not credible. Therefore, the Veteran's statements regarding the symptoms, nature, and onset of his disorders are competent but are lacking in credibility to an extent as to render them of very little probative value.    

In light of the above, the Board assigns by far the highest probative weight to the April 2011 VA examiner's findings that the Veteran's current psychiatric condition consists entirely of an Axis II personality disorder and Axis I substance abuse disorders.  These conditions are not disabilities under the laws and regulations pertaining to VA disability benefits.  As noted, service connection is not warranted for disability that "is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs." See 38 U.S.C.A. §§ 1110, 1131; VAOPGCPREC 2-98.  Also as noted, personality disorders are not diseases or injuries within the meaning of applicable legislation providing for veteran's compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. App. 439 (1992).

The Board notes that this is not a case where the Veteran is claiming or there is evidence to indicate that his substance abuse disorder is secondary to a service-connected condition.  Cf. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (in order to qualify for service connection, the Veteran may establish that his alcohol or drug abuse disability is secondary to or is caused by a primary service- connected disorder, and that it is not due to willful wrongdoing). Here, the Veteran is service-connected for hearing loss, tinnitus, and pes planus, and there is no indication, evidence, or contention that these disorders have caused or aggravated the Veteran's substance abuse disorders.

In light of the foregoing, the Board finds that the preponderance of the evidence shows that service connection is not warranted for an acquired psychiatric disorder, to include depression and anxiety, for the reason that the Veteran does not have a current disability constituting depression or anxiety disorders, but rather has only substance abuse disorders and a personality disorder. The preponderance of the evidence shows that the Veteran does not have an acquired psychiatric disorder for which a grant of service connection may be awarded.  Accordingly, service connection for psychiatric disability, to include anxiety and depression, is not warranted. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim on the critical matter of whether the currently present disorders constitute a psychiatric disability within the meaning of laws and regulations pertinent to VA service-connected disability benefits, that doctrine is not applicable in resolution of this appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for psychiatric disability is denied.  



REMAND

The purpose of this remand is to afford the Veteran a VA examination to assess the current severity of his bilateral hearing loss disability and for the RO to provide a statement of the case in response to his notice of disagreement on his claim for an increased rating for bilateral pes planus.  

The Veteran was last afforded a VA audiological examination in March 2009. Given that the most recent examination was conducted over five years ago, and there is an indication that the disability may have increased in severity, the Board finds it necessary to remand the claim for a contemporaneous examination to ensure that VA meets its duty to assist. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  

Accordingly, a new VA examination to determine the severity of the bilateral service-connected hearing loss disability is warranted. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

As noted, in a rating decision dated in May 2011, the RO granted service connection for bilateral pes planus, with a noncompensable evaluation. In December 2011, the Veteran disagreed with the assigned rating. A Statement of the Case has not been issued and the Board is required to remand, rather than refer, this issue. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to contact the Veteran in order to request that he identify all VA and non-VA health care providers who have treated him for the service-connected hearing loss so that copies of any outstanding treatment records can be obtained. After obtaining any appropriate authorizations for release of medical information, the RO should seek to obtain copies of any potentially relevant and available records that have not been previously received from any health care provider identified by the Veteran.  The Veteran should also be advised that he may submit any medical evidence or treatment records in support of his claims. 

2. The RO should have the Veteran scheduled for a VA examination to ascertain the severity of his service-connected bilateral hearing loss.

a. The claims file should be made available to the examiner for review, and the examiner should indicate that the claims file was reviewed.

b. The examination report should include results of audiological testing and findings as to the impact of the Veteran's bilateral hearing loss on his ordinary activities of daily life.

c. The examiner should provide a fully reasoned explanation for his or her opinions, based on established medical principles and his or her clinical experience and medical expertise.

3. The AOJ should take all indicated action in order to issue a Statement of the Case referable to the Veteran's claim for an increased rating for bilateral pes planus. Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

4. After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims. If the decision with respect to the claim for a compensable rating for bilateral hearing loss remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case, and afforded an appropriate period of time within which to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


